department of the treasury employer identification contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend b foundation c scholarship d high school graduates f state g university x samounts y number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 classified as a private_foundation as defined in sec_509 a your letter indicates that b will operate a grant-making program called cc the program will provide scholarships for d which will of the code and that it is prior to the start date of the application period c’s scholarship information that will be posted on b’s website will be consistent with the information provided by b that is detailed in thi sec_4945 letter no educational loans will be provided in this scholarship program the status of c was established to award up to y grant awards in amounts of x primary publication will be a website which will be maintained throughout the year and updated prior to each offering to display the current eligibility requirements disbursement method and amount of scholarship application and decision deadlines selection criteria and requirements for continuation of scholarship aid offices of appropriate accredited four-year colleges and universities private ana government student aid organizations b will encourage secondary schools in f financial foundation ein n t and professional organizations to provide links to the website mailers will also be sent to leading science and engineering universities and colleges as determined by relative rankings in such publications as u s news and world report as well as rankings published in technical journals trade magazines eligibility criteria are as follows five years as specified in the annual announcement of the scholarship and on the website prior to the start date of the application period prior to entering a college or university the student must have resided in f for a minimum period of li school the student must be a graduate of an accredited f high iv iii the student must be in the age range for eligibility as specified in the annual announcement of the scholarship and on the website prior to the start date of the application period the student must currently attend an approved accredited of the required credit hours towards a bachelor’s of four-year college or university and have completed at least half science or engineering degree at that institution v molecular biology the student must have a major in physics chemistry pre-med or engineering vi the student must meet or exceed the grade point average requirements of as specified on or before the start of the application period vii subject_to the restrictions defined in student must be on schedule to complete an approved course of learning to a bachelor’s degree to be completed in two years of and v less iv the viii the student must not be a disqualified_person of b including b officers managers substantial contributors and family members 1x neither the student nor members of his her immediate_family may have any business relationship to b directors of officers that is material to selection selection criteria and process are as follows i b board_of directors will conduct the selection process only those applications meeting the eligibility requirements will be considered in the selection process applications that meet the eligibility requirements but are received after the application deadline will be notified that they cannot be considered in the current_year but could reapply for the next academic year ii b d e foundation ein all applications will be acknowledged and will be iv maintained in b files for five years v need high score category applicants will be ranked from the most desirable or to least desirable or need low score by each vi ranked are the selection categories by which the applicants will be a attended quality or relative rank of the academic institution being degree sought and future relevance of degree in workforce difficulty of courses taken and grades awarded in each c course overall grade point average results of standardized tests extra-curricular activities that specifically relate to the f science or engineering major g planned use of degree h i j recommendations of faculty need for assistance time lived in f vii the board_of directors will assign a weighting multiplier to each of the ten categories and the student ranking times the weighting multiplier for each category will determine the score for each category the category scores will be summed and if the subtotal scores meet the minimum standard established by the board_of directors the applicants with the five highest score totals will be interview the results of the interviews will be ranked the interviews results appropriately weighted and the final competition scores calculated for each candidate to limitation ix sscore s will be awarded the scholarship s vili a record of the selection metrics noted above will be kept for years for each b scholarship award made 2x in any given year if applicant qualifies of the above selection criteria b board_of directors reserves the right to make no awards the applicant s with the highest total in the determination of the board no subject b board_of directors will meet once each year during if necessary redefine the minimum x january to review and eligibility standards to be used in completing part vii above directors of b will decide prior to making the announcement each year the number of grants and amounts based on funding foundation ein i ii once awarded to maintain a scholarship the recipient must continue enrollment at the same college or university continue with the same technical degree program submitted with the application or receive approval in advance for any changes to the program from b directors 1ii demonstrate that the grade point average requirement set in the initial application year is being maintained by submitting semester quarter transcripts to b directors iv changes of his her financial status documentation of scholarship maintenance will be kept in the recipient’s file b directors will periodically review the documents to determine whether the recipient continues to meet the necessary requirements is decided that the recipient fails to meet one or more of the requirements the scholarship may be terminated and the board will make an effort to recover submit a written_statement describing any significant the funds it if the student’s application will then be processed if the institution cannot provide such a service if the institution the recipient attends maintains a 501_c_3_organization through which scholarship funds can be disbursed to the student the payments will be made to this institution and documentation of the institution’s c status will be kept on file payments will be made directly to the recipient and the entirely on educational expenses for which there is no tax_liability documentation of how funds were spent will be maintained in each recipient’s file to receive a scholarship for an additional year the student must submit a request to be considered for the scholarship in the next academic year and update any information required in the application using the previously described selection criteria along with the other applicants for that year determination s will then be made as outlined in the selection criteria and process for each academic year c scholarship selection committee will be the current board_of directors of b should the board decide to form a committee to perform the selection process the committee will be formed according to article iv sec_2 of sec_3 through of b bylaws the estimate number of high school graduates each year in plan to enroll in college is big_number of these students approximately science and engineering majors university in the great majority plan to attend one of the local junior and senior colleges f who or big_number are expected to enroll in qualifying its technical colleges are not ranked highly of freshmen technical f college students b scholarship award is the only although g f foundation ein b of the code impose certain excise_taxes candidates are expected to apply to high quality leaving f educational institutions located outside pf sec_4945 and on taxable_expenditures made by a private_foundation sec_4945 expenditure means any amount_paid or incurred by a private_foundation as other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 d shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that of the code provides that the term taxable a grant to an individual for travel study or the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ili the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 d this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based foundation ein it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in section l70 c b of the code sec_4945 this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and of the code organized in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it may not be used or cited as a precedent you must report any future changes in your grant making procedures records please keep a copy of this letter in your permanent of the code provides that it sec_6110 we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
